Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed February 18, 2020 has been entered.  Claims 62-80 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 74 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 62, from which claim 74 depends, introduces a “first catheter” and a “second catheter”.  Claim 74 recites “the catheter” in line 2.  It is unclear if claim 74 is referring to the first catheter, the second catheter, or an additional catheter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 62-71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb et al. (US 2007/0118155, hereinafter “Goldfarb”) in view of Rothe et al. (US 2011/0144576, hereinafter “Rothe”).  
	Regarding claim 62, Goldfarb discloses the invention substantially as claimed including an apparatus (Fig 60) for facilitating transluminal access to a heart of a subject (Fig 1), the apparatus comprising: 
	a first catheter (outer guide catheter 1000): shaped to define a first lumen (1018) therealong, having a first-catheter proximal portion (1014), and having a steerable (para [0228-0229]) first-catheter distal portion (1016) that is transluminally advanceable to the heart (para [0226]); 
	a second catheter (inner guide catheter 1020): shaped to define a second lumen (1028) therealong, having a second-catheter proximal portion (1024), having a steerable (para [0228-0229]) second-catheter distal portion (1026), and extending through the first lumen, such that: the second-catheter proximal portion extends proximally out from the first-catheter proximal portion, the second-catheter distal portion extends distally out from the first- catheter distal portion, and within at least the first-catheter proximal portion, the first lumen and the second lumen are coaxial on a longitudinal axis (para [0226]); 
	a first handle (1056), coupled to the first-catheter proximal portion (para [0229]); and 
	a second handle (1057), coupled to the second-catheter proximal portion, and disposed proximally from the first handle (para [0229]).  
	
[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd catheter)][AltContent: textbox (1st catheter)][AltContent: textbox (1st handle)][AltContent: arrow][AltContent: textbox (2nd handle)][AltContent: arrow][AltContent: textbox (Goldfarb et al.)]
    PNG
    media_image1.png
    762
    518
    media_image1.png
    Greyscale

	However, Goldfarb fails to disclose the first handle extends obliquely away from the first-catheter proximal portion at a nonzero angle with respect to the longitudinal axis.  Rothe discloses a similar apparatus for facilitating transluminal access to a heart of a subject using steerable catheter system (abstract, para [0009, 0085]).  Rothe teaches a handle assembly (50) for controlling articulation of a distal tip (12), distal steerable section (70) and proximal steerable section (68) includes a first handle portion or distal steering control (60) and a second handle portion or proximal steerable control (54) (Figs 6A-C; para [0077-0078]).  Rothe teaches the first handle portion extends obliquely away from catheter steerable sections at a nonzero angle with respect to the longitudinal axis (Figs 6A-C).  Rothe teaches “the design of the catheter handle assembly 50 allows the operator to easily grasp the assembly 50 with a single hand 80, left or right hand, and articulate either or both the proximal steering control 54 and/or the distal steering control 60 with a single finger, e.g., the operator's thumb 82 (although any of the operator's fingers may be utilized alone or in combination as desirable)” (para [0079]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goldfarb such that the first handle extends obliquely away from the first-catheter proximal portion at a nonzero angle with respect to the longitudinal axis, as taught by Rothe, for the purpose of improving the ergonomics of the handle and allowing a user to articulate both steering controls with a single finger.

[AltContent: arrow][AltContent: textbox (1st handle)][AltContent: textbox (2nd handle)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rothe et al.)]
    PNG
    media_image2.png
    776
    347
    media_image2.png
    Greyscale


	Regarding claim 63, Goldfarb teaches the first handle (1056) comprises a first-catheter steering knob (1300a or 1300b), the first catheter comprises a plurality of first-catheter pull wires (1120) that operatively couple the first-catheter steering knob to the first-catheter distal portion, and  the first-catheter steering knob is configured to steer the first-catheter distal portion via the plurality of first-catheter pull wires (para [0264-0267]; Figs 68-71).  
	Regarding claim 64, Goldfarb teaches wherein: the second handle (1057) comprises a second-catheter steering knob (1300a or 1300b), the second catheter comprises a plurality of second-catheter pull wires (1120) that operatively couple the second-catheter steering knob to the second-catheter distal portion, and the second-catheter steering knob is configured to steer the second-catheter distal portion via the plurality of second-catheter pull wires (para [0264-0267]; Figs 68-71).  
	Regarding claim 65, wherein the first handle (1056) comprises a tubular portion disposed along the longitudinal axis, the second-catheter proximal portion extending through and proximally out from the tubular portion (Figs 60, 68).  Additionally, Rothe teaches the offset handle (60) has a tubular portion disposed along the longitudinal axis (at 56) through which the proximal portion of the catheter connected to the second handle (54) extends.   
	Regarding claim 66, Goldfarb and Rothe fail to teach the length of the tubular portion of the of the first handle through which the second-catheter proximal portion extends.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the combination of Goldfarb and Rothe such that the tubular portion has a length of 7-11 cm in order to ensure the first handle is of sufficient size to be grasped by a user since Applicant has placed no criticality on having a specific length as evidenced by the specification merely stating a preferred range or example length of 7cm (para [0212] as published) and since modifying Goldfarb and Rothe to have the specified dimension would not adversely affect the function of the device. the courts have recognized that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst. Inc citation).
	Regarding claim 67, Goldfarb and Rothe teach the second handle extends colinearly away from the second-catheter proximal portion, along the longitudinal axis (see annotated figures above and combination according to claim 62).
	Regarding claim 68, Goldfarb further teaches a stand (Figs 78-80) that comprises a track (1450/1452) and wherein the second handle (1057) is slidably coupled to the track (para [0289]).  
	Regarding claim 69, further comprising a plurality of couplings, wherein: in a first state, the second catheter is rotatable within the first lumen; and in a second state, the plurality of couplings rotationally lock the second catheter, thereby inhibiting rotation of the second catheter within the first lumen (para [0230]).  
	Regarding claim 70, further comprising a stand (Figs 78-80) that is configured to receive the first handle (1056) and the second handle (1057), to support the first handle and the second handle, and to rotationally lock the first handle to the second handle (para [0289]).  
	Regarding claim 71, wherein the stand (Figs 78-80) is configured to facilitate tilting of the first handle around the longitudinal axis (para [0289]).  
	
Claim 72-74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb (US 2007/0118155) and Rothe (US 2011/0144576), as applied to claim 62 above, further in view of Hammer et al. (US 2012/0330410, hereinafter “Hammer”).  Regarding claim 72, Goldfarb and Rothe disclose the invention substantially as claimed, as shown above, but fail to disclose the annuloplasty structure as claimed.  However, Goldfarb does teach “Also, the delivery catheter 300 may be used to deliver other types of devices to a target location within the body, including endoscopic staplers, devices for electrophysiology mapping or ablation, septal defect repair devices, heart valves, annuloplasty rings and others.” (para [0287], emphasis added).  
	Hammer discloses a similar apparatus for facilitating transluminal access to a heart o fa subject (delivery sheath 104; para [0371-0377]; Fig 8A) and teaches the sheath is used to deliver an annuloplasty structure for the purpose of treating mitral valve regurgitation (Figs 8A-C; para [0381-0384]).  Hammer teaches the annuloplasty structure comprises an annuloplasty structure comprising a flexible elongated contracting member (26); a plurality of tissue anchors (38); and an anchor driver (68), configured to anchor the annuloplasty structure by, for each of the tissue anchors sequentially, engaging the tissue anchor, advancing the tissue anchor through the second lumen, and driving the tissue anchor into tissue of the heart (para [0382]); wherein the anchor driver is configured to screw each of the tissue anchors into the tissue (para [0318, 0382]); and further comprising a tool (contracting mechanism 40) that is advanceable through the catheter to the annuloplasty structure in the heart, and to draw the plurality of tissue anchors closer together by tensioning the contracting member (para [0333-0334, 0385, 0418]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Goldfarb and Rothe such that the delivery catheter 300 was used to deliver the annuloplasty structure taught by Hammer for the purpose of treating mitral valve regurgitation and since Goldfarb teaches the delivery catheter may be used to deliver annuloplasty rings (para [0287]).

Claims 75 and 77-80 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb (US 2007/0118155) in view of Hammer (US 2012/0330410).  
	Regarding claims 75 and 79-80, Goldfarb discloses the invention substantially as claimed including an apparatus (Fig 60) for facilitating transluminal access to a heart of a subject (Fig 1), the apparatus comprising: 
	a first catheter (outer guide catheter 1000): shaped to define a first lumen (1018) therealong, having a first-catheter proximal portion (1014), and having a steerable (para [0228-0229]) first-catheter distal portion (1016) that is transluminally advanceable to the heart (para [0226]); 
	a second catheter (inner guide catheter 1020): shaped to define a second lumen (1028) therealong, having a second-catheter proximal portion (1024), having a steerable (para [0228-0229]) second-catheter distal portion (1026), and extending through the first lumen, such that: the second-catheter proximal portion extends proximally out from the first-catheter proximal portion, the second-catheter distal portion extends distally out from the first- catheter distal portion, and within at least the first-catheter proximal portion, the first lumen and the second lumen are coaxial on a longitudinal axis (para [0226]); 
	a first handle (1056), coupled to the first-catheter proximal portion (para [0229]); and 
	a second handle (1057), coupled to the second-catheter proximal portion, and disposed proximally from the first handle (para [0229]).  
	

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd handle)][AltContent: arrow][AltContent: textbox (1st handle)][AltContent: textbox (2nd catheter)][AltContent: textbox (1st catheter)][AltContent: textbox (Goldfarb et al.)]
    PNG
    media_image1.png
    762
    518
    media_image1.png
    Greyscale

	Goldfarb fails to disclose the annuloplasty structure as claimed.  However, Goldfarb does teach “Also, the delivery catheter 300 may be used to deliver other types of devices to a target location within the body, including endoscopic staplers, devices for electrophysiology mapping or ablation, septal defect repair devices, heart valves, annuloplasty rings and others.” (para [0287], emphasis added).  
	Hammer discloses a similar apparatus for facilitating transluminal access to a heart o fa subject (delivery sheath 104; para [0371-0377]; Fig 8A) and teaches the sheath is used to deliver an annuloplasty structure for the purpose of treating mitral valve regurgitation (Figs 8A-C; para [0381-0384]).  Hammer teaches the annuloplasty structure comprises an annuloplasty structure comprising a flexible elongated contracting member (26); a plurality of tissue anchors (38); and an anchor driver (68), configured to anchor the annuloplasty structure by, for each of the tissue anchors sequentially, engaging the tissue anchor, advancing the tissue anchor through the second lumen, and driving the tissue anchor into tissue of the heart (para [0382]); wherein the anchor driver is configured to screw each of the tissue anchors into the tissue (para [0318, 0382]); and further comprising a tool (contracting mechanism 40) that is advanceable through the catheter to the annuloplasty structure in the heart, and to draw the plurality of tissue anchors closer together by tensioning the contracting member (para [0333-0334, 0385, 0418]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Goldfarb and Rothe such that the delivery catheter 300 was used to deliver the annuloplasty structure taught by Hammer for the purpose of treating mitral valve regurgitation and since Goldfarb teaches the delivery catheter may be used to deliver annuloplasty rings (para [0287]).
	Regarding claim 77, Goldfarb teaches the first handle (1056) comprises a first-catheter steering knob (1300a or 1300b), the first catheter comprises a plurality of first-catheter pull wires (1120) that operatively couple the first-catheter steering knob to the first-catheter distal portion, and  the first-catheter steering knob is configured to steer the first-catheter distal portion via the plurality of first-catheter pull wires (para [0264-0267]; Figs 68-71).  
	Regarding claim 78, Goldfarb teaches wherein: the second handle (1057) comprises a second-catheter steering knob (1300a or 1300b), the second catheter comprises a plurality of second-catheter pull wires (1120) that operatively couple the second-catheter steering knob to the second-catheter distal portion, and the second-catheter steering knob is configured to steer the second-catheter distal portion via the plurality of second-catheter pull wires (para [0264-0267]; Figs 68-71).  

Claim 76 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb (US 2007/0118155) and Hammer (US 2012/0330410), as applied to claim 75 above, further in view of Rothe (US 2011/0144576).  Goldfarb and Hammer disclose the invention substantially as claimed, as shown above.  However, Goldfarb fails to disclose the first handle extends obliquely away from the first-catheter proximal portion at a nonzero angle with respect to the longitudinal axis.  Rothe discloses a similar apparatus for facilitating transluminal access to a heart of a subject using steerable catheter system (abstract, para [0009, 0085]).  Rothe teaches a handle assembly (50) for controlling articulation of a distal tip (12), distal steerable section (70) and proximal steerable section (68) includes a first handle portion or distal steering control (60) and a second handle portion or proximal steerable control (54) (Figs 6A-C; para [0077-0078]).  Rothe teaches the first handle portion extends obliquely away from catheter steerable sections at a nonzero angle with respect to the longitudinal axis (Figs 6A-C).  Rothe teaches “the design of the catheter handle assembly 50 allows the operator to easily grasp the assembly 50 with a single hand 80, left or right hand, and articulate either or both the proximal steering control 54 and/or the distal steering control 60 with a single finger, e.g., the operator's thumb 82 (although any of the operator's fingers may be utilized alone or in combination as desirable)” (para [0079]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goldfarb such that the first handle extends obliquely away from the first-catheter proximal portion at a nonzero angle with respect to the longitudinal axis, as taught by Rothe, for the purpose of improving the ergonomics of the handle and allowing a user to articulate both steering controls with a single finger.

[AltContent: arrow][AltContent: textbox (1st handle)][AltContent: textbox (2nd handle)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rothe et al.)]
    PNG
    media_image2.png
    776
    347
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771